Case 2:21-cv-00797- “| Document 2-1 Filed 06/17/21 - Tee 19

AEM FILED

 

Ln, THE Unites STATE Dist Couper Dist eee COU r
ANI
of THe Liesteme: (UST aIeT aF Peausid sani A

 

 

 

 

 

 

 

 

 

 

 

bhth ans E (AETS. Carel Cotes al anit
Hoc™ (4s 4¥34q LANT oF AAAN BAM US
Alcea ees? County Jail Civ aot, XE WATT
ia Buel Ave _AcTient wiper:
irs Garett Oa (arg YD ib ToC. B1I B3-I736
eee AS (AS CS§ AGP ABZ
Beurepe of Fro SOUS\ Auread 2P th 5.» (ESI)
a iTed STAES OF “Anwett a AG (45.C. $4368
tHe Alt éteHEenw ¢ Gury Jail AB USC» § 1396 (6)

 

Orlanclo £ HarpéR tyarnew a9 USE, § (335 /

 

LWhiliann Fo KAgl2 , Frees THis Givi€
Beltran Aga st THE AcegHeeners County Sere
Axia 7s ‘Le facobine . Gr Lancl@ fo ‘Mareee , THE

Buren’ oF PriscneS Aud THE United Stites fer Deneithl
Ale DEPMVvATIOCAs OF EursE, PLETE, E’sHtH, AUD

 
   

oF £ Lew! AMO , Conspirnoy Te Cree Ee fire wil les oSC > Righifes
THe AcTicons£ Against THe AlléerHenl/ Coury Sarl an
Ane For Aas ORDER UNDER THE All RITS Act, Tes Gurl
Has Jurisoictionw Because AcT is Federally CoiteacTeel
AS A Fecleal Aga iT fo Howse Federal DeTalsKes . THE
Sane Apples To THE Bure ad of [tisowss [ ROP).

 

[ 8F LY

 
Case 2:21-cv-00797-PLD Document 2-1 Filed 06/17/21 Page 2 of 19

 

 

 

 

he Should € Couey Tas Provide bhrt Koons for
Pisovers To Awe bee tHe Cowlié Farts Asal
Eouhloy AWS MA EAslingE hey Lf THE SAME
Tools AS THEeir OPoar Aus} 2 ComipuTer offTy
Liu Ciprary , bford Pfocess (ALF. ScAat_ onal
Capy PL1actt iE , LAME paper > To Covi Oly
TEL Constirutiowal RIGHTS oF Pisa ars s

 

Qo SHoulel CoviO-1? VacemeaTeD People AwO
PéoHle wit Covro- ANTIBES BE SUuBIEIES
fa Covi0-(G_ QuarAntive ano Cock’ DowiAs
eno Face MASS Aud orteR Coviel-(4F ResTRicTines

Lae Prisans Avid Tacs e

3. SHouk/ Pre-Trial (eople Be Tresled AS A
Con ViclED prisoer AMD Acé LiBerTIES TAKER/

Auk, Lo /iTHOTT A Jury Trac, AUB lor ect L4e
nLite Coasi@ FS BECAUSE oF POcitical Viens

Anp_PréjudideS AND VEL JOO AVO_CoiTe AT”
Disc itiWATIORL OF. CoverauenT” oFiciacs ©

“4. Dees THE LACK OF Tals To Awcess tHE CaS til
Tits, Covitl RestoicTigus one. Ab -Covip DAYO erouls
Peale, AWD Cavett A Pretrial Pern, oo Calé
THe Civil: RENTS OF THe CousfiTetione 7

Q OFTF

 
Case 2:21-tv-00797-PLD Document 2-1 Filed 06/17/21 Page 3 of 19

SarTes |
Pla TEE VEU ir FE (pst, A Pre- THM Eres
CHAT 0S BEM DETAwesO As A Cowyvicr UUDER
EXTPE ue CoaeiTBs AT tHE ALEGH EW Caw oe Jad.

Defend ads THe DEF EwbANTS bLhodc TEETHEL:
Bucead of | Asees., United STAES oF Amered , THE
AL EGHEAY County Tail, Orlarclo L HA noel L/MDES

 

OF THE Aten? Cooly Tail, Beweg SvuEO Lse
HE Peisons tly ) the Deed, AMS LaelC Livers unify
BECAUSE THe A Achious are ourSine é4ir OFFEAC
DuES AAD ARE Failur€S 1 Do oFFefac Oufiés.

 

Ressoas_ Far. b/RETS

 

THE Puwee oF TH Coulis AféGoeo To
UPbatel Coustit ation Ae Riatirs Awp FunctAvis a
Fries oF | Prisoalers AND (re-TRIAL 2 ool
AND CorreeT THe UnFairwress THAT Serious bay

 

ARGS tHe FairvesS, Luleeri ify AAD Pushe
_ Repuralit (ae ef He JublCtpl SysTenr o

 

 

 

3 OFTF
Case 2:21-cv-00797-PLD Document 2-1 Filed 06/17/21 Page 4 of 19

donisp eT iees

U8 ust, $1049 Luiposes Dulies on THe BOP B
pQcovtrelé SAFE Keepiasg CARE and SoS st sTAancé ol=
Add perso: Crlarhed With pac OFFENSE Ag AinsT
THe thitled States. THE Uncéd STSIE Chas Re Hele
‘(iaele unre) tHe Federhl forts Claius AeT, THE
Covitpact ts Unnep IS usc. § YOOA, THE AtfEe Hey
Com T. 2 Jacl bs ACT) 2s the LocdTion/ whe BE L Av Beis
Heéld AS A pretetad Detar se oF ALLIES Ect Fede t hl oFEUsé.
Thersclit.iipas Undies XE $f 133), LF, l6 St, (361, AG P/- AEG FO ,
wt 4 YE PPNZATIOAS

 

  

 

LI juccorpnpaTé Atl Teié A oye lee this Cott, THE

ACT acility 7. [3 Gross ty lat hel EG, SATE LA praciclihe
A Fair Aud pute desines Fal ACLESS Th THe Coufts Auctf
Legal Aid, AtrHoudH c HAE AAs Appointed Cau Set
Coin Tie Coufi, Mr is wor THe ACTS legal Aicl To
PrisowéRS . He is for THE Alfegéel OFFENSES Wl

Recess Te THe CousTe fuel. poles DurecT Appeats,
t/a BEAS AciPan/s , Auch Chil ROME Hrs Clana Lf, Aus

Miztrites ActS (Lewis V, Casey StS U.S, 343 2), REARWABle
Access fe tHe Cowrls wleans THE R&Hr ofA parisariee

To Fairly Aucl MEANING Fully prepare, , Serve, Aug
fie 4 AC papers aud prosecuTE Legal Ac This
Ag Fecti acy His persvacl Li, perty . { aitecd TES

| Moy betty. Le ELASSE.. Bay fee 153 1962 US
“DET. LOS 6258 (ED. PAAPES Dee. 4 $963)

 

 
    

 

 

 

 

Cse Also Bounds lt, Suiith $38 OS +3 57)

 

 

if OFIG
Case 2:21-cv-00797-PLD Document 2-1 Filed 06/17/21 Page 5 of 19

 

EZ pnt py oad Satlibouse LALAVER Courts

Have ASSEIT: wel THAT. Dviceks3 Tol Led DiC ET IAL
oF Prisoas OFF EEE LI Res Trice. Tins, THE Prclicz=
of Tie Fail House Aisle 1S ONcoMsTITUTIOWAL
Uirdle 2 Jelnsoss “ Avery. THis PiscneTions ,

Acesrel ine, Fo THESE Coucls , AdusT RE Sui veer To
Estapiisyed Coatll hes or STAne/A pel $ , ord eZ
To Assure THaT They AcE RéAsoasA BLE (sé
= VY, Nye. Ciarik, 442 F def 178 (Qu</ Cor (PLL

 

    

 

 

 

 

 

329, >) UMD oP. “ag 336 7 ro7eD)

AnoT] Her CelaTéd LSSUE IS Thle aliel Ty of A
Role Thar Reevired Alt Legal bar’ Te BE Catrhicled
iy A Special LIfiT Row, THe Cour Te , Bof S€fore
And AFTER Joho Rulive, Hav Approved
Sut? Rule» As fCoug AS pcrSon/ DEFICiAls _LVE DE
MOT. uvictuly Res Tre Tuk jxt_ THE tfours oF USE
Tily per vufrredd, (SEE Wovak Vv. BETO, 320

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:21-cv-00797-PLD Document 2-1 Filed 06/17/21 Page6of19 ,

 

Tet orcdér Ta Cott pore L tat th Com S PPT) paas AL
STaucdAcds {31iSoae EE feats AUST EITHER Attol/
JaiLHovse CAw'ye rs TS PractteE of 7S Dir olénreat
Aas EFFECTRKAE Legal Saepwice Prog rant, THE POS FALL
Lust Orowiclé pro FES SOAL ASSISTANCE Sufkierevit
ik om THE AEDS OF THE PrSow£R PopulATIos
LATO Unpve DECAY. EvrTHecuiart a pAvST-
PrariclE ASSisTAncE Be Any PSOMER LListhag a
Filé HABERS Cavpus, Cnsil RGHE, OC oros& pei? TIONS »
Ev pHAs/ sis LS placed UpoM tHE MEEDS. of THE
Orizonseel RATHER Thlans Those OF THE Mcstiteq ied,
Tw €FE<CT THE CourT STATE TWAT tvtleae Aas
feréconotlaBle CoM Flicl &¥tsTs , THE Fnsoa/
OF Em ikls, Rather tAsas THE Prson/b te, Most”
fl ST acres Orme pyvac Tices ( SEE Tatdanlany as Awe vy)

 

WHE sé THe Is 40a. REASOALABLE ALT Beal ATIE A
Tal House CAMEL nits s? BE pera Tied AaPR Beguiped
fo _ Be Corel ne Teel sac _B special WT Rowert, THE
Guus eyoucl! HABEAS Cobous PETHIONS Ans
Lavo vES A Coralfany of fea GuT To OeTARL
Some AssisTArce sas OrEPA avnag His Communic ATi
l/r tdé CourT »

LT Havé BeQuéTeD Ass isTAnce Front THE
ALLE GHEY County Taré THeoveH Het TRBCET
System - £ AYE AtoT” RECIEVED ASSISTAUCE »

 

 

S&S oFTF

 
Case 2:21-cv-00797-PLD Document 2-1 Filed 06/17/21 Page 7 of 19

 

JC Have ASKED THE “ CasécrotleRs ” For
ASS ISTALE tar Prepa eilig< fouyT Decrees, AO AUS LER
if Have ASKED ABoxT Using THE Lau £ CHG Rry
Lowes ld (Tus tHe TABLE. TL ASKED For THE
AcToal Roots 1fHEE Coritele rs Ape (ris fe
thle OVtGulAtocns tole sods EZ tes Ag Alas Fold 1T
fs tHe TART. IE ASKED Te male Caniés, MO
AVISiwEPe ASK THE Séro€ avis, rH CAPTAINS,
THe oe kvanrer Sth LAARLER , For fecéss To
eae {21OCES5 iAcF. “Copy AUD fe wi Tika ‘ Ault Costs
op MMATETIAC, Asus Ty pe oF Ass eT aycé fo
- Forni Avo prepare my Coit Mt ure: AFIOMLS bei Tel
THe Coufl 2 ALO AusiveR. LC astken For THE
Buyeau of Prisons Relevrets So DL CAas peTiTioas
Tieul, AZo Ausive. THE legal Assisthuce AT
THe ACEGH EY County, Sait 1S Aware eos Tal
ariel GLOSS by fathcl é 9, UTE 0 THE TABLET _#
Atewis (Ars Crary App nlicAT As (Scot Oievmees
Qaely HAVE & jae Golf Memcils Aucl ATE
fro 76 forms Aun Préeearck Court Document(s .
Auy Appeucic OF Copied DoumeuViTs Quo
Trance. mats (Ss Eon. gos SSPCE And Senuing others
Lit TA Duplic ATES te L239 038 c12LE » THE FAICALEES
Aud 41 EAVING Fil Access te THE Ge/Ts Does

Ado _€yist AT THE AGEGHERS YS County JAIC.

)

T_OFTY

 
Case 2:21-cv-00797-PLD Document 2-1 Filed 06/17/21 Page 8 of 19

 

All nip Tau Reg urs ES ARE DOWMENTED AUD
ARE THE Jards ees Aps. oN THEIC TABLET.
THis Cowl HAS Dealt o/FH THIS BEFoIE, THIS
Coucl Met tHE CoutT Heel Tu isdreriins wwclep
AW ueS.C. $ (34) over peTifiéss For WT oF
manohvits Filed By Federal PrsonveR vsilo
LfAS Being theld raz County Tare: Peisopes” Sous HT
Accass fo Legal nadTé rials MECESS Avy Ta File”
AFG (4s IC» £22955 maolionss SAIC HAE FedlEerrt.

 

AGéicy Far Cur 0 SES oF $/261 Because Fed beh

 

OT a Mak Cov T Pol Ove ~~ Tels ACAlCES ATTaA2

OF Fadereé. Prisowers ForsuarT Ta Coitiract.

pliTeHel vy, United STATS 419 fF Supe 2of
709 Roose ULS. Dist, Lewis. APIEF (rsO. Pa.
2005) Lu THE MAiTetlell, CASE THe Cowl GranTée/_
THE fAAND ANUS . THe Stmflar Tssvls Ar€ tay
THis Cx8€. THE AUEGHEMY Coz wily Tail Does asT
Provide Adleg wate Ad Teri als anel Resovrcas TO
Fairly Aud Weaning Fest g forus AAD Fre PAE,
Servé Aud Filé legal Papers Ayo PrOoSseevlTE
Legat AcTiancs ACE ecTik fats My Personal CGer ys
THE ACD” DéswfeQn Mié Reasouagle Acc éSs
fo tHe Courts, Tolat is a Demgial oF My
Fitst AmeuchuesT i9HT fe Access Te THE
Covrls. THis is_A Dental of A CHAE RIgtT LuoeR

Color of CALs,

 

 

8B oFI9
Case 2:21-cv-00797-PLD Document 2-1 Filed 06/17/21 Page 9 of 19

 

Lf exdausrep Remedies. ACTS OF feens Anu
employees Failed! Ta Asssiled KeQuesis . T Requested
THe Bureay of Prisons Adklyess Froua Add. ACTS
OFFicens Ibe Lesel hic tite LarcléenS OF Evcé . THEY
Att. Fated To Auswet, TF Have Mo ALTE re aTiue
Rut re Frle Grievance with THis CoolT,

Evideuté oF A Law CUBE RLS Roons if sac ACTS

Ov sTarioas (Acfeps AUD Jae THE CASE DOI=
Lee medle AY ACT VY hnreew oe Sés F. supg {ATS
fae ACT R@F uses mie To THE YsE of aférerial. S
fa Propsety: Pr@PAre Awd prosGertTe Miy PS net tag
CASES Ava THaT 1 REPus€ wie THE USE OF gistec als
1S A DEwiAl oF Why RISHT oF Kecess Te THE Canis
AMD FNAT #S A OseeT Ore\edécl Te LUE LM THE
fw (su Mt of Leaaé claims.

ACTS Deagal “of fay Right oF Accéss Jo THE
Courfs Has Be&EKs De Tiel fo wy Peuclsrasyy
Cases, LT dave Toro Appsats TNaT aseecled
Supporting Ceres TNal severe Lut EeUOTeg Reicl
Decayad “Ane Li/Gr& loge S46 Cobh Perici Aa
Lackecl Tin Fata aTinas AUD ATActhuENTs (CCAuGe
of ACTS Refusal 76 Provide fel 25 ahi legal
Supaart £ cost THE ABihifey TO_RAIE didig
foie tal THE Cowl 3,

 

 
Case 2:21-cv-00797-PLD Document 2-1 Filed 06/17/21 Page 10 of 19

 

EVRHTH Amewosaaat Violations _
L Ealcar por ATE Até THE ABouve Claas Herem.

IT Las VACCIWATED fat _ March 208) with THE T+T
Covi 19 VARIME, EK Ant Fully Vaceurate Aso MOT
A COVID-(7 DANWJErs Hotei, THE ACT Hac
THE. Kot ledaé Ave SRL SuBsecTED rvvé To
Quaran Tie 14 Days O53 rm ay Hour Cock’?
Daritt inp A C&L wit AnottéR STATE _[“ns0usE€R
it Atos” Sa Ft Cece. THAT AmounTs Toa % Katt Roc
wittt Bvenl6s, afo PerSownd Srenislinges Cael Ele.

THIS tfAS UM ECES Ary Cruel Aue UALiued Puvis Hester
For aA Feeleral Pretrial. DeTAiec: C Wot Covi TED
of A Crime) Anp is WActivateo. L/HaT LAs THE

 

 

FALV PBS E e
T. aw pte’ Jat a POD of All WAccyared

Cou wiels « LF AWA STI SvBseeTe@e Te THE
Quarantiasé Style Lock UP aun forcéel AAASe
Tam (0hlEO jal A CE 32°24 Some Times ¥3
fore A PAY « b/HsT is THe Purpese TS Bo THES
fo _ME_AuD_ otters - Fustt Covist Rest nich iéacs
on AL VYacearATedt Péopte C TT is Cyeel AND
Unusual. Punishaseril .

THesé Acts Are Powis tated For aro _REASOn/
of Discipline ( C4IST VM. City 2€ Linion CT

2z- fF 3 soo) Ee LT “18 Crugt. Aug QAUSLAC

Priya Isher os _

 

 

   

 

§O OF 1Y

 
Case 2:21-cv-00797-PLD Document 2-1 Filed 06/17/21 Page 11 of 19

 

Cam a fre- Teal Oéf ans 66 Hause wi tH
State Cou vicTedl PISOMEES AUD EX PETIEMCE THE SAn@
Canel{ Tiss of Coat Fine mel re tHe Tails THAT
Aré formally Lmposeel As A SeuTeuce of A
One .

The DOGFENOAVTS ntael€ LuTectt oval DECISIONS
With RESPECT fa tHe Couel Tidus VADER vf eliek
T Awa con fiat€ék, THESE Conclitiies Pol me ar A
S88 STAMTIAC Risid of SufFaviaeg Sedoas Haris, THE
DEFENAANTS Diel aroT” Talle Rencon/aale Au hitame
LEAS UES Te AGATE THE Rit Eves) TAough A Reason Ale
OFFICAL car THE CipeumisTauces tfoulel HAVE
Appreciarect THe High Decree of Risl€ rarvclVé
miailios THe Coms€9 venceS of tHE(UnusvaG Pré-Trrac
Cons ivemerit ) DE Fenef arTs Concfocl” OSViouS ,
[By AT faking Such! mbATUPES THE 6 Heid Ants
Cauceed ble jay wie « THe _D&FEMD ANTS AcTEct
iTH A TaTAac Dinca areal fa My Ove Frcess
Risdis Amo Safety “Aucl 2fel. Bela. |
“¢ Ans Off Tor inl, f SUFFICIEN iy SE ricatns bye
Tun CALCECATED UNDE” c onc iTidvas aosiug &
SBSTaAnTiAC Risk oF SErro238 Harn. Le THe D6 PbndouTe
Ev posto Mme, A Préc Trial Persons, fo A Sur Picea
Su fsrauitial RrszlC oF Ser pooS DAMAGE TC His
Futore Health THaT Caar Come Frou the CAT ob=
SOMITE 2

 

4h OF IG

 
Case 2:21-cv-00797-PLD Document 2-1 Filed 06/17/21 Page 12 of 19

10

 

THE Eighth Amzuctmeé sft pcobl i BiTs Ale
AausAmieet pehysie dl Atuc/ Metal WwHlert 1S
Tefal, pitrou pao f eg ical JOST? FeaT ions » Suctt
Bro Talat, is 9 steal aT 7o Ton DRE AMA iS
ofFEns ice To Avy miocl Bras STAauclarel oF Powis
Ditusty , My Pre - Trad Laven Ree ra Tions is WiTHoot
pswolosical Turi ereaTiont AUD 1S CAUSINE
‘DeTeriaratié joss OF MY menTal. Avicl Physica
ME ALTIA Aue Euso&Tionsal. HEAL. TH. (see ited
STRIES. Me. Bailes UE U3. 3F ry )

£E c Tht Anu fourTescs TH. Due Process
ecr pos Viola ious.

 

 

 

THe Tiel Creciit des. Bec ccast seed THAT
AT Some Fam Due

Peseta May Reaviré ReCease

 

 

 

 

Que Prec €S FacTots oF THis Case is “thle Levert
OF _Defeyulisas DECISinas THAT MAS (4s Feet Accurées
is_@ wouTHS « THe Conplenify oF THE Case is
Sunple, LTS A_Fitst Au eucise uy CASE 2 TE
GovevadineéT ADDED Areeplessly Toa THE
Cate plese ity of THE CASE. [Hew Lad FutoufHS
To Cre pALE For TRAC And Pres ele DiScowery
Auet Ore sat Ro iT ott Ae4/ Aun ConTia Reuse

 

 

 

 

Jal OFF LF ©
{i

Case 2:21-cv-00797-PLD Document 2-1 Filed 06/17/21 Page 13 of 19

 

TuacAeevaATe wie [nt Cok Dovds ot Acie. ANS

Access Te THE Courts Auk Dikcodry AUD thls

Atfoadeyy Very Com nie Auo THE Acs REFUSES

Leet AsisTiotls C efor! erocess ing Copy, Pra, ek.)
bAy Pre Trial Beil Slowed aril (Be Denhecel

As A Toa Resa. SecTiow oF ride Bail

 

KeFocma Act Perlis A D&TEsTron KEANME To
BE PEs ENED BeFar€ Trial Que To Crlang eel
Ctcum|etances (19 USK. = SI LAE f) 2 AUD 21Y4.2¢C XD)
L TRVSFERD 60S niles Fe ALB LANE |

Te Allg Bure PA, Far A “Speeoy real 1 Aud
Aecés$ TS ping 4 Alfopatay « THE Faclar USED

Jo Dera Rh by A ML BOGE TH recat oF

(Brel ily, Ha cus Te One Oe SoAL tae AGS 2 THIS
LAS CreaTeedt weite Ae sporal Aud Comleril_
Dibe Pind jae BT iad Oo shes Gest Auten Dime at”
Comoapatmiicatioas, L Ang GOO miles AufAy AoW
Ano PMese are Gout Tics TNaT ReléasE Coy
Re Dove THAT ih Solve ACL THESE Valat anys

te eP ae
tae THs Reloads
Tw Esta 4 Crarlawd , 302) 5. iste (Els

 
 

 

 

 

  

 

 

 

 

 

 

Courl™ by plaiwe D2 THE “More re Covel Thoncs Ayé
Lite A Pewal. smestitution THE STroug €C_THE Avg units i
For ¢ A Boud HEALINY o ACT /s_A Peal LusTiTotione

VE ATE 2 Pew £ustititions Couicli Tear

 

13 OF 1F
Case 2:21-cv-00797-PLD Document 2-1 Filed 06/17/21 Page 14 of 19

 

EULA Goes oss TO STA + THe FFTH Ameéue/ wsleTS.
Dueé Process CLAUSE FarBidse THe Federal. Gove tvaeit
Fro DE priv 7G Auy PErSoN bee OF, ee EIBELTS oun
LITHO LCve process of CA (US S. Comsle Auteuel. Vv.)
THe Supreme CousT Hetel THE Dut Press ¢ Cause [Foleds
pif als. AgAMsT Too Types ak Coveriaueut AcTiovs.
(Uniterl STates Ve Salerno, "YSt US. 239, PEED)
So-Cated  SuBsTanTive Dut Press PheveaTs THE
Caves ascii fFrona Ear gagivicy tag Couctue#l” THA SHoeeS
THe Canstibucé.., Of EvTep Peres with Rieti
tuplert rar THE Counce pT of orecleneecl LikerTy . bLSHELS
Goapevan eeu ACT Tons Deon: ac. A PefSons of Lie, , Li Bethy
Or properTy Surie/vET Su sYauTi VE_Dve Prn<ess
ScuTcneeg ir watsst. STILL ISE (npleuserilet pe A
Far Mananer. THis Reg LAL IANELAT Has Track Tiana by
Bee féeFerred Te A Proceecturat Dut Process a
Freeelous Frou. i 4oriSc Cas paeael = Previa Craw Par nseial
CunFaed ss ¢ DETEMT Ion, OF oTHer ForniS of Phhy Sie. ae
Restoainre - GieS Ar THe HEAT oF THE LiBE MT,
THat CLASSE Protects ( Zreivydas S33 U5, AT E29)
Gov erie DeTeuTines Violates THAT. CLAUSE
UnleSS MeTeuTioag {8 OPDErEO tar _A CynnnsnAl
proceeding with Adleg sie pmcect UAL. Atw[beT ies ALT
10K, th CEST AIM specfat AMP MALO APOE =
puniTive Chieu STAUCES «. Were A SPeEciat.

 

 

 

IY oF IF
Case 2:21-cv-00797-PLD Document 2-1 Filed 06/17/21 Page 15 of 19
{3

 

TustiicaTion£, Suet As Hars- - THrearea ing WeuTAd.
LUMESS , OvTi ivikgHs THE  Dnehiisid UAl S Cours rr Ul ieaca(Ly
itstéctéd Luleeesfs tae _Auoichieg. Pilys SAL BestTyAn iT
OfHer THaw THos€ Unig U6 CPrcial Aun AzavrOU
Cireuus STANCES OkdLns A Jury, Acting Cite proof
Pevestut A ReasouaWe fons or ay TRE BR FESS
Ligest, . IST Prise sTauets AS One oF THe

Cory ST Hid ines west” a Profle Tioaes AgaueT
Ar BiTrary Canseensiett. ( Untied STATES “.

 

 

aaonel (29 S.CT: 2369 227% (2010)
Tw Koray V. SrzeR Al F. Sef SOB IPOY V5:
Ape Leas 8454 (Bed Cir PA Avril. aS 199Y) THE Cou
AutHacicep Pre-Trial Belers€ Ja A HAlErfAy HAUS,
Tis. Coasictered of Fitial ReTénc frone Umpen 5 253T@)
Ano Coulel Be Lneluo'sd as A Couclifiqn of CouPrueniaad? ”
AS A Coucl Vigne oF (BAL
Tere ts A Due Process REQuIréentesT of

Fundamental Fairness AUD C@AUAC pro eeTiens

Putas cs ples SHAT ARE Got RBocdied tht IQ ([LCLEE

Ch pAvse DF Tete 68 AH Amenchuen] ariel THE
fourVéEenTHt Ketericl ort - L Aur 86 ney ThREATEcl-

W/TH fis, arity. EL aus Being AL iticai,
Prosecullad for Bait ng Pro: Canetti VITAL We THESE
fs. Ev (plu _of= (Site Ano Discrints/AT 10 , OfHers
wWitH Real THeeaTs fa Sacier (hawé (bene Gktenl
FSArC « My & GeJAl Priictins figtl ARE Dejpchvecdts

 

15 oF 19
Case 2:21-cv-00797-PLD Document 2-1 Filed 06/17/21 Page 16 of 19
{Y,

 

Ex Auiwle re Onifed Srareés iV. CACHUCHA V7IF_&
Supe Re i744 201 UrSa ST, LEKS 5 YYOIS (Dutt 1
gol) CHarses of ASSavLT Resulting sae Serious
[Bb ily afury ([¥_USe+ 2 U3 @)G@® aud USS. The
Bt Feu huT nas Citen Baie Te f Half nfary (4Ouse.
CL oltel acct” CASE (Soctily Lujisny pods. Coumunicdect
Lye Vespa. DL stle Do RatHar vs€ A Pere _
THlase & sats eo. THE Judge Lfpol@ “\.., HE
is galuy Ta MAKE weit A sevord” eze 1a Keep rue
Dethinect. THA fs Unéewrt TREATIMEM Aaco
CosTbotf AMO (Meise OouiT Disevinn er ATIOAs , ACL
Because £ Salo " £r§ Your (uM TS PHolet THE
Caustic. EB PbiTieatly CHargedt Aftue 5 pilex
BEFCEY CoriCeew BTOLES ANO Devan fares.
£ Aert foe Efi 1 PA te Es Hf Pra Seer i ed. unc aithy AMD
Beis A Qepenrsect off pus uw £88 GE Hee fhe ol ATibns OF.
Date Pesce 55 of CALy/. Tihs LS LUCE OEE CAL my
Cisse 2tdle ere Bens BR DE DETEuTfons Order oF
TAatarcy “f 203) Avi sad tiles Chill CG Deepol anal

pase Rants, Vo UslCarort hd Anse es

 

 

 

 

 

a pens PPR ERO I ta Se cay a

AZO % l- G2 Auituclect Counrplatil,
THE i5« SuprEnr€ Court f, the Palyope Vie Sel oTr
UCC Us 2 1G (3. April 95 34) betel THT
Ruel, OFF efils Susovae Ta Ure hel THe ComsTITuT ans
“ular A/a] Avacl Coustitutjossal Duly (Big

 

 

 

16 of 19
Case 2:21-cv-00797-PLD Document 2-1 Filed 06/17/21 Page 17 of 19

 

Bowing Dewse To THe Hypothetical £ FFeels
OF Private Racial prejuciice THaT THEéy

 

AssumlE To Be Bott bf ipeley Aub Deeps
filed C eaaice see. Tela S20 £25. (J. e522 Tl,

 

 

Lu Thifs Case THe “Dee ear el AuTE awe

Fetlect fo Do THair Duty Te UPHOlel THE
CoustiiTions Ante BowGd RPowpn Te Pretvaté
Racial. Auei Poli Tied Prey dol Ceo THAT APE
Directed AT WUE THAT Are O€Tifatatl To Ady
AGrdrs , DE priv Hic Msp AiG BES 2 AWA Luterkech uo.
nit Lind MiGs CA per re Calor of Laue,

Rel fer
le OpelleR pmecianwa DEFendayvls WrolaTEcl

JAN Crit RE urs? FisT Amy aural tea Le Access
To tHe CouvTs ¢ Que Ppccess aug €20KC ProleTiing,
FiFtH Asef a TeeaHtH Amend ments { Eis td tht
Aittrucletenit Cctel Aue CnusvaAl. Punis Hotel?

al, A MAUDAMIUS OPER VP oO THE AUEGHEMY
County Tail Ta Provide 4 bint Room osiTH
ComsauTer STapions bvittH THE C Ab LIBERA Pye
tYorel Precessive Prgyvanr, AUD Sean, Copy

 

/.
_frinl CApA Bik Fibs , AUD hapéet Aup Ful i. Te
Give rowers Fair auel E aval, Amel flepsiiiG Fost

ACEESS 72 THE Court S

{7 oF IF
Case 2:21-cv-00797-PLD Document 2-1 Filed 06/17/21 Page 18 of 19

1g

\
NS |

2, A Mandamus Orler Far MAY Pretpal
RELEASE To A MalFinAY House Here 7
PATSBuroH PA To Restack piv Cr BCITHES
Uaber Cousel WE Sace OFF Bare Tuer wil
Carre THE Ci uguts Vol ATPOMS Aucl
Prejudies AUD ReCieve Afforueye Clineit
Burclens THAD Avis atone Ae THE Act:

% A Manoamus Order Fe Step TRE Covicl
“Maapares Aw ResiNelions ‘anel Cacs€ ups
OF ae sre A fEe Prison/GeS AMD Pots SOMsENS

 

 

 

bf loli Had Covicl ann Have Aut
AT AE Saris Z SPECT Fie Albay AeTu
Be Monetary REEF oF @ 2000.00 per Daf

foc ExcTrenic Qdarauliae Carrel TONS ZL tyAS

SupjecTkey Te Pins &S0b.00 Keer Devs Por?

THE STA of THE Exe Tree Correct TIEMI
Laws (Beit. Ssrected fe Fer Coviel-!F
Near L Mbue Bacu Caceidtad For, ANQ
th Com vic EO Ci Tred Tee ano Coss of
Moa Being Cone wieT acl ey A Jory —

 

   

 

 

 

 

 

 

 

 

 

{8 oF (Ff

 
Case 2:21-cv-00797-PLD Document 2-1 Filed 06/17/21 Page 19 of 19

Cert i Ficatiow
L CayTiFy ZL SWEAR UwnoeR PenAlry iy OF
Penury THAT We SATE EATS (ENE LBL ARE
THE Tre tH To THE Best of Lidyy Karate Ledge

AMO BECIEF 2

 

"afte, ©. ek:
PARTI EE.

 

 

nt Iowa) LE
J CV (>

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19 oF fF
